Title: To Benjamin Franklin from Rudolphe Ernest Hartmann, 15 June 1778: résumé
From: Hartmann, Rudolphe Ernest
To: Franklin, Benjamin


<Amsterdam, June 15, 1778, in French: Please write for me to General Washington about Baron Hermann von Zedwitz. What has become of him? Is there hope of recovering any part of what he owes me? He took from me in London some cut diamonds in a setting, to sell because I was a stranger there, and disappeared. The loss put me and my wife and children in a sad situation, and forced me to leave my business in Germany in order to bring Zedwitz to justice. A merchant here passed on the matter to his brother-in-law in New York, a well known merchant named James Le Ray. The latter wrote me last May that the Baron had become a lieutenant colonel under Schuyler, had distinguished himself at Quebec, and had been given command of a fort that he tried to sell to the English for £41,000. The letter containing his offer was intercepted; he was arrested and condemned to be hanged, but the sentence was commuted to imprisonment. I have had no further news, and beg your Excellency’s help.>
